 Case 2:20-cv-00136-NT Document 40 Filed 01/19/21 Page 1 of 3                    PageID #: 563




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

 OLYMPIA HOTEL MANAGEMENT, LLC,
 a Delaware limited liability company,

                 Plaintiff/Counter-Defendant,
                                                            20-cv-00136-NT
 v.

 THE BEND HOTEL DEVELOPMENT
 COMPANY, LLC, an Illinois limited
 liability company,

                 Defendant/Counter-Plaintiff.

                            THE BEND’S
      UNOPPOSED MOTION TO ALTER DEADLINES IN SCHEDULING ORDER

        Defendant/Counter-Plaintiff The Bend Hotel Development Company, LLC (“The Bend”),

for its Unopposed Motion to Alter Deadlines in the Scheduling Order, states as follows:

        1.     In addition to The Bend’s primary source of relevant information and document

collection, Mike VanDeHeede, recently testing positive for COVID-19, counsel for The Bend has

encountered additional delays outside of The Bend’s or counsel for The Bend’s control in

gathering relevant information and documents.

        2.     Specifically, over the past many weeks both The Bend and counsel for The Bend

have been repeatedly contacting The Bend’s Information Technology (“IT”) vendor in an attempt

to obtain all information and documents potentially relevant to this case, but The Bend’s IT vendor

was either unresponsive or otherwise did not provide the requested information and documents

until very recently.

        3.     On January 15, 2021, counsel for The Bend informed Plaintiff/Counter-Defendant

Olympia Hotel Management, LLC’s (“Olympia”) counsel of these additional delays and requested

Olympia’s agreement to a fourteen-day extension to all discovery deadlines.




28623205v2
 Case 2:20-cv-00136-NT Document 40 Filed 01/19/21 Page 2 of 3                      PageID #: 564




        4.     In response, counsel for Olympia stated that Olympia will not oppose a request for

a fourteen-day extension to all discovery deadlines.

        5.     Accordingly, The Bend proposes that all discovery deadlines be extended fourteen

(14) days, as well as all other deadlines in the Scheduling Order to account for the extension to the

discovery deadlines.

        WHEREFORE, Defendant/Counter-Plaintiff The Bend Hotel Development Company,

LLC respectfully requests that this Honorable Court amend the operative scheduling order as

follows:

        a.     The deadline to amend pleadings and/or join parties shall be February 25, 2021.

        b.     The deadline to designate experts required to be designated by Rule 26(a)(2)(A) on

               each party’s affirmative claims shall be February 25, 2021.

        c.     The deadline to designate rebuttal experts required to be designated by Rule

               26(a)(2)(A) shall be April 1, 2021.

        d.     The deadline to complete discovery shall be April 29, 2021.

        e.     The deadline to file a notice of intent to file a motion for summary judgment and

               need for a pre-filing conference pursuant to Local Rule 56(h) shall be May 6, 2021.

        f.     The deadline for the filing of all dispositive motions and all Daubert and Kumho

               motions challenging expert witnesses with supporting memoranda shall be May 20,

               2021.

        g.     The expected trial date shall be August 9, 2021.

        h.     Each party shall make a written settlement demand upon the other party by April

               15, 2021, and each party shall respond in writing by April 29, 2021.




                                                 2
28623205v2
 Case 2:20-cv-00136-NT Document 40 Filed 01/19/21 Page 3 of 3   PageID #: 565




DATED: January 19, 2021

Respectfully submitted,


  /s/ Aaron P. Burns
  Aaron P. Burns
  PEARCE, DOW & BURNS, LLP
  2 Monument Sq., Ste. 901
  PO Box 108
  Portland, ME 04112
  Tel: (207) 822-9900
  aburns@pearcedow.com

  /s/ Zachary R. Clark
  James L. Oakley
  Zachary R. Clark
  TAFT STETTINIUS & HOLLISTER LLP
  111 East Wacker Drive, Ste. 2800
  Chicago, Illinois 60601
  Tel: (312) 527-4000
  joakley@taftlaw.com
  zclark@taftlaw.com

  Attorneys for Defendant/Counter-Plaintiff
  The Bend Hotel Development Company, LLC




                                              3
28623205v2
